START, 0. J.
The subject-matter of this action is the sum of $43.35, due from the railway company to John McGraw, one of its employees, for his services for the month of September, 1896. The plaintiff and intervenor respectively claimed to be entitled to the money by virtue of an assignment from McGraw. The action was originally brought against the railway company alone, and Clifford intervened, claiming the money. The railway company paid the money into court, and the litigation thereafter was between Lytle and Clifford. The latter claimed the money by virtue of an assignment executed to him by McGraw on March 15, 1895, purporting to assign all money which was due or to become due for the services of McGraw for the railway company during the years 1895 and 1896. The former claimed under an assignment from McGraw to E. A. Hunt, executed December 14, 1895, purporting to assign McGraw’s wages for the months of August and September, 1896. On October 13,189X, Hunt assigned the claim to the plaintiff.
The execution and validity of the assignment under which the plaintiff claimed were in issue, and the issue as to the one under which the intervenor claimed was whether it was given as collateral security for a loan of money which had been paid. The trial court found for the plaintiff on both issues, and the intervenor appealed from an order denying his motion for a new trial.
His first assignment of error is that the trial court erred in receiving in evidence the judgment roll in a former action between the same parties, in which they litigated their respective claims to the wages of McGraw for August, 1896, thé plaintiff claiming them under the identical assignment by virtue of which she claims the money in controversy in this case. The plaintiff had judgment in the former action, and the execution and validity of the assignment *332here in question were directly involved and litigated in that case, and determined adversely to the intervenor.
The judgment and judgment roll were competent and material evidence for the purpose of establishing the execution and validity of the assignment under which the plaintiff claims in this case. The finding on this issue in the former action operates as an estoppel by verdict against the intervenor in this case, and is conclusive upon him as to the execution and validity of the assignment.
This also disposes of the third and fourth assignments of error, to the effect that the court erred in finding that the order assigning the wages in question was duly executed. The second alleged error is to the effect that the court erred in finding that the assignment under which the intervenor claims was given as collateral security for a loan which was paid before the commencement of this action. The evidence sustains this finding. The fifth assignment of error is too indefinite to be available.
Order affirmed.